*740OPINION.
Phillips:
The facts are stipulated. The Commissioner made his determination on the theory that since the garage did not start operations until May 12, no salary accrued prior to that date. The stipulation shows that valuable services were rendered to the corporation before the garage was formally opened and that the officers devoted their time to the corporation over the entire year. The petitioner is entitled to deduct the salaries accrued during the year (section 234(a) (1), Revenue Act of 1918) and not merely the amount which accrued after the garage was completed and put into operation.

Decision will be entered under Bule 50.